Case: 18-60199      Document: 00514905058         Page: 1    Date Filed: 04/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit


                                    No. 18-60199
                                                                                   FILED
                                                                                April 5, 2019
                                  Summary Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk
DANIEL ENRIQUEZ AGUILUZ-CALLEJAS,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 755 555


Before HIGGINBOTHAM, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Daniel Enriquez Aguiluz-Callejas, a native and citizen of El Salvador,
petitions for review of the decision of the Board of Immigration Appeals (BIA),
which dismissed his appeal and affirmed the order of the immigration judge
(IJ) denying his application for asylum and withholding of removal. Aguiluz-
Callejas argues that, contrary to the decisions of the BIA and IJ rejecting his
claim of past persecution, the gang violence and threats directed at him


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60199    Document: 00514905058     Page: 2   Date Filed: 04/05/2019


                                 No. 18-60199

constituted a non-physical emotional harm that rose to the level of persecution
and the attendant interference with his education deprived him of one of life’s
essentials. He further asserts that juveniles in El Salvador who are threatened
and harassed by gangs that impede their education constitute a particular
social group (PSG) and he should be granted asylum or withholding of removal
based on his fear of being persecuted due to his membership in that group.
      We generally review the BIA’s decision and may review the IJ’s findings
and conclusions where, as here, the BIA adopts them. Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002). Questions of law are reviewed de novo, Orellana-
Monson v. Holder, 685 F.3d 511, 517 (5th Cir. 2012), and factual findings are
reviewed for substantial evidence, meaning reversal of factual findings is
improper unless the evidence compels a contrary conclusion, Mikhael v. INS,
115 F.3d 299, 302 (5th Cir. 1997).
      The BIA did not reach the issue whether Aguiluz-Callejas’s experiences
with the gang rose to the level of persecution but instead found that he failed
to show that he was threatened on account of a protected basis rather than
subjected to threats due to the territorial dispute between two gangs described
in his testimony. Aguiluz-Callejas, who is represented by counsel, does not
address the BIA’s basis for its decision and has, therefore, waived review of his
past persecution claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003).
      As the BIA and IJ found, Aguiluz-Callejas’s proposed PSG lacks both
particularity and visibility because its members constitute a broad and diverse
section of society, and the PSG is not materially distinguishable from those
previously rejected by this court and the BIA in published decisions. See
Orellana-Monson, 685 F.3d at 516, 518.




                                       2
    Case: 18-60199    Document: 00514905058     Page: 3   Date Filed: 04/05/2019


                                 No. 18-60199

      Finally, Aguiluz-Callejas’s argument that the BIA and IJ did not
sufficiently consider guidance by the United Nations High Commissioner for
Refugees regarding asylum requests by juveniles is without merit. See Kane
v. Holder, 581 F.3d 231, 242 (5th Cir. 2009).
      The petition for review is DENIED.




                                       3